 1 McGREGOR W. SCOTT
   United States Attorney
 2 ERIN M. SALES
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:-19-MC-00013-AWI

12                                Plaintiff,            STIPULATION FOR EXTENSION OF TIME TO
                                                        FILE A COMPLAINT FOR FORFEITURE
13                          v.                          AND/OR TO OBTAIN AN INDICTMENT
                                                        ALLEGING FORFEITURE; ORDER
14   THREE CASHIER’S CHECKS IN A TOTAL
     AMOUNT OF $30,000.00,
15
                                 Defendant.
16

17

18          It is hereby stipulated by and between the United States of America and claimant Kennard Poore

19 (“Claimant”), by and through their respective counsel, as follows:

20          1.     On or about December 13, 2018, Claimant filed a claim in the administrative forfeiture

21 proceedings with the Federal Bureau of Investigation (“FBI”) with respect to the Three Cashier’s

22 Checks in a Total Amount of $30,000.00, seized on or about September 17, 2018 (the “subject

23 property”).

24          2.     The FBI sent written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to all

25 known interested parties. The time has expired for any person to file a claim to the subject property

26 under 18 U.S.C. §§ 983(a)(2)(A)–(E), and no person other than Claimant has filed a claim to the subject
27 property as required by law in the administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for


                                                        1
30
 1 forfeiture against the subject property and/or to obtain an indictment alleging that the subject property is

 2 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 3 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

 4 That deadline in this case is March 13, 2019.

 5          4.      The parties are attempting to reach a resolution in this matter in lieu of filing a civil

 6 complaint for forfeiture against the subject property and/or obtaining an indictment alleging that the

 7 subject property is subject to forfeiture. Accordingly, pursuant to 18 U.S.C. § 983(a)(3)(A), the parties

 8 respectfully request that time in which the United States is required to file a civil complaint for forfeiture

 9 against the subject property and/or to obtain an indictment alleging that the subject property is subject to

10 forfeiture be extended to April 3, 2019.

11   Dated: March 8, 2019                                      McGREGOR W. SCOTT
                                                               United States Attorney
12

13                                                             /s/ Erin M. Sales
                                                               ERIN M. SALES
14                                                             Assistant United States Attorney
15

16   Dated: March 7, 2019                                       /s/ Sean A. Mickley
                                                               SEAN A. MICKLEY
17                                                             Attorney for Claimant Kennard Poore
                                                               (As approved by email on 03/07/2019)
18

19

20 IT IS SO ORDERED.

21
     Dated: March 8, 2019
22                                                SENIOR DISTRICT JUDGE

23

24

25

26
27

28

                                                           2
30
